Exhibit 10(p)
FORM OF INDEMNIFICATION AGREEMENT
(Effective as of, and for use after, August 28, 2010)
     This Agreement made as of [DATE], between Harris Corporation, a Delaware
corporation (the “Company”) and [NAME], a director, officer, employee or agent
of the Company (the “Indemnitee”);
     WHEREAS, the Company and the Indemnitee are each aware of conditions in the
insurance industry that have affected and may continue to affect the Company’s
ability to obtain appropriate directors’ and officers’ liability insurance on an
economically acceptable basis;
     WHEREAS, the Company and the Indemnitee are also aware of the exposure to
litigation of officers, directors, employees and agents of corporations as such
persons exercise their duties to the Company;
     WHEREAS, the Company desires to continue to benefit from the services of
highly qualified and experienced persons such as the Indemnitee;
     WHEREAS, the Indemnitee desires to serve or to continue to serve the
Company as a director, officer, employee or agent, including service at the
request of the Company as a director, officer or trustee of another corporation,
joint venture, trust or other enterprise, for so long as the Company continues
to provide on an acceptable basis indemnification against certain liabilities
and expenses which may be incurred by the Indemnitee.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereto agree as follows:
1. Indemnification. The Company shall indemnify the Indemnitee with respect to
his activities as a director, officer or employee of the Company or as a person
who is serving or has served at the request of the Company (“Agent”) as a
director, officer or trustee of another corporation, joint venture, trust or
other enterprise against expenses (including attorneys’ fees, judgments, fines,
and amounts paid in settlement) actually and reasonably incurred by him
(“Expenses”) in connection with any threatened, pending, or completed action,
suit, or proceeding, whether civil, criminal, administrative or investigative (a
“Proceeding”), to which he was, is, or is threatened to be made a party by
reason of facts which include his being or having been such a director, officer,
employee, or agent, to the extent of the highest and most advantageous to the
Indemnitee, as determined by the Indemnitee, of one or any combination of the
following:
     (a) The benefits provided by the Company’s Certificate of Incorporation or
By-Laws in effect on the date hereof, a copy of the relevant portions of which
are attached hereto as Exhibit I;

 



--------------------------------------------------------------------------------



 



     (b) The benefits provided by the Company’s Certificate of Incorporation or
By-Laws or their equivalent in effect at the time Expenses are incurred by
Indemnitee;
     (c) The benefits allowable under Delaware law in effect at the date hereof;
     (d) The benefits allowable under the law of the jurisdiction under which
the Company exists at the time Expenses are incurred by the Indemnitee;
     (e) The benefits available under liability insurance obtained by the
Company; and
     (f) Such other benefits as may be otherwise available to Indemnitee under
then existing practices of the Company.
     Combination of two or more of the benefits provided by (a) through
(f) shall be available only to the extent that the Applicable Document, as
hereafter defined, does not require that the benefits provided therein must be
exclusive of other benefits. The document or law providing for the benefits
listed in items (a) through (f) above is called the “Applicable Document” in
this Agreement. Company hereby undertakes to assist Indemnitee, in all proper
and legal ways, to obtain the benefits selected by Indemnitee under items
(a) through (f) above.
2. Insurance. The Company shall maintain directors’ and officers’ liability
insurance for so long as Indemnitee’s services are covered hereunder, provided
and to the extent that such insurance is available on a commercially reasonable
basis. However, the Company agrees that the provisions hereof shall remain in
effect regardless of whether liability or other insurance coverage is at any
time obtained or retained by the Company; except that any payments made under an
insurance policy shall reduce the obligations of the Company hereunder.
3. Payment Of Expenses. At Indemnitee’s request, the Company shall pay the
Expenses as and when incurred by Indemnitee upon receipt of an undertaking in
the form of Exhibit II attached hereto by or on behalf of Indemnitee to repay
such amounts so paid on his behalf if it shall ultimately be determined under
the Applicable Document that he is not entitled to be indemnified by the Company
for such Expenses. That portion of Expenses which represents attorneys’ fees and
other costs incurred in defending any Proceeding shall be paid by the Company
within thirty (30) days of its receipt of such request, together with such
reasonable documentation evidencing the amount and nature of such Expenses as
the Company shall require, subject to its also receiving such undertaking.
4. Escrow. The Company shall dedicate up to an aggregate of $2 million as
collateral security for the funding of its obligations hereunder and under
similar agreements with other directors, officers, employees and agents by
depositing assets or bank letters of credit in escrow in the dedicated amount
(the “Escrow Reserve”); provided, however, that the terms of any such Escrow
Reserve may provide that the cash, securities or letter of credit available
therefore shall only be utilized for the indemnification or advancement of
expenses provided for herein in the event that there shall have occurred within
the preceding five years a Change in Control of the Company, as defined below.
For purposes of this Agreement, a “Change in Control” of the Company shall be
deemed to have occurred if:

2



--------------------------------------------------------------------------------



 



     (i) any “person” (as such term is defined in Section 3(a)(9) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 20% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (i) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (a) by
the Company or any Subsidiary, (b) by any employee benefit plan sponsored or
maintained by the Company or any Subsidiary, (c) by any underwriter temporarily
holding securities pursuant to an offering of such securities, or (d) pursuant
to a Non-Control Transaction (as defined in paragraph (iii));
     (ii) individuals who, on July 3, 2010, constitute the Board (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that any person becoming a director subsequent to July 3, 2010, whose
appointment, election or nomination for election was approved by a vote of at
least two-thirds of the Incumbent Directors who remain on the Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without objection to such nomination)
shall also be deemed to be an Incumbent Director; provided, however, that no
individual initially elected or nominated as a director of the Company as a
result of an actual or threatened election contest with respect to directors or
any other actual or threatened solicitation of proxies or consents by or on
behalf of any person other than the Board shall be deemed to be an Incumbent
Director;
     (iii) there is consummated a merger, consolidation, share exchange or
similar form of corporate reorganization of the Company or any such type of
transaction involving the Company or any of its Subsidiaries that requires the
approval of the Company’s shareholders (whether for such transaction or the
issuance of securities in the transaction or otherwise) (a “Business
Combination”), unless immediately following such Business Combination: (a) more
than 60% of the total voting power of the corporation resulting from such
Business Combination (including, without limitation, any company which directly
or indirectly has beneficial ownership of 100% of the Company Voting Securities)
eligible to elect directors of such corporation is represented by shares that
were Company Voting Securities immediately prior to such Business Combination
(either by remaining outstanding or being converted), and such voting power is
in substantially the same proportion as the voting power of such Company Voting
Securities immediately prior to the Business Combination, (b) no person (other
than any publicly traded holding company resulting from such Business
Combination, or any employee benefit plan sponsored or maintained by the Company
(or the corporation resulting from such Business Combination)) becomes the
beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
corporation resulting from such Business Combination, and (c) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were Incumbent Directors at the time of the
Board’s approval of the execution of the initial agreement providing for such
Business Combination (any Business Combination which satisfies the conditions
specified in (a), (b) and (c) shall be deemed to be a “Non-Control
Transaction”);

3



--------------------------------------------------------------------------------



 



     (iv) the shareholders of the Company approve a plan of complete liquidation
or dissolution of the Company; or
     (v) the Company consummates a direct or indirect sale or other disposition
of all or substantially all of the assets of the Company and its Subsidiaries.
     Notwithstanding the foregoing, a Change in Control of the Company shall not
be deemed to occur solely because any person acquires beneficial ownership of
more than 20% of the Company Voting Securities as a result of the acquisition of
Company Voting Securities by the Company which reduces the number of Company
Voting Securities outstanding; provided, that if after such acquisition by the
Company such person becomes the beneficial owner of additional Company Voting
Securities that increases the percentage of outstanding Company Voting
Securities beneficially owned by such person, a Change in Control of the Company
shall then occur.
     For the purposes of this definition of “Change in Control” the term “Board”
shall mean the Board of Directors of the Company and the term “Subsidiary” shall
mean any entity of which the Company owns or controls, either directly or
indirectly, 50% or more of the outstanding shares of stock normally entitled to
vote for the election of directors or of comparable equity participation and
voting power.
5. Additional Rights. The indemnification provided in this Agreement shall not
be deemed exclusive of any other indemnification or rights to which Indemnitee
may be entitled and shall continue after Indemnitee has ceased to occupy a
position as an officer, director, employee, or agent as described in Paragraph 1
above with respect to Proceedings relating to or arising out of Indemnitee’s
acts or omissions during his service in such position.
6. Notice to Company. Indemnitee shall provide to the Company prompt written
notice of any proceeding brought, threatened, asserted or commenced against
Indemnitee with respect to which Indemnitee may assert a right to
indemnification hereunder. Indemnitee shall not make any admission or effect any
settlement without the Company’s written consent unless Indemnitee shall have
determined to undertake his own defense in such matter and has waived the
benefits of this Agreement. The Company shall not settle any Proceeding to which
Indemnitee is a party in any manner which would impose any penalty on Indemnitee
without his written consent. Neither Indemnitee nor the Company will
unreasonably withhold consent to any proposed settlement. Indemnitee shall
cooperate to the extent reasonably possible with the Company and/or its
insurers, in attempts to defend and/or settle such Proceeding.
7. Assumption of Defense. Except as otherwise provided below, to the extent that
it may wish, the Company jointly with any other indemnifying party similarly
notified will be entitled to assume Indemnitee’s defense in any Proceeding, with
counsel mutually satisfactory to Indemnitee and the Company. After notice from
the Company to Indemnitee of the Company’s election so to assume such defense,
the Company will not be liable to Indemnitee under this Agreement for Expenses
subsequently incurred by Indemnitee in connection with the defense thereof other
than reasonable costs of investigation or as otherwise provided below.
Indemnitee shall have the right to

4



--------------------------------------------------------------------------------



 



employ counsel in such Proceeding, but the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at Indemnitee’s expense unless:
     (a) The employment of counsel by Indemnitee has been authorized by the
Company;
     (b) Indemnitee shall have reasonably concluded that there may be a conflict
of interest between Indemnitee and the Company in the conduct of the defense of
such Proceeding; or
     (c) The Company shall not in fact have employed counsel to assume the
defense of such Proceeding, in each of which cases the fees and expenses of
counsel shall be at the expense of the Company. The Company shall not be
entitled to assume the defense of Indemnitee in any Proceeding brought by or on
behalf of the Company or as to which Indemnitee shall have made the conclusion
provided for in clause (b) above.
8. Arbitration and Enforcement. In the event that any dispute or controversy
shall arise between Indemnitee and the Company with respect to whether the
Indemnitee is entitled to indemnification in connection with any Proceeding or
with respect to the amount of Expenses incurred, such dispute or controversy
shall be submitted by the parties to binding arbitration before a single
arbitrator at Melbourne, Florida. If the parties cannot agree on a designated
arbitrator 15 days after arbitration is requested in writing by either of them,
the arbitration shall proceed before an arbitrator appointed by the American
Arbitration Association and under the rules then in effect of that Association.
The award shall be rendered in such form that judgment may be entered thereon in
any court having jurisdiction thereof. The prevailing party shall be entitled to
prompt reimbursement of any costs and expenses (including, without limitation,
reasonable attorney’s fees) incurred in connection with such arbitration.
9. Exclusions. No indemnification, reimbursement or payment shall be required of
the Company hereunder:
     (a) With respect to any claim as to which Indemnitee shall have been
adjudged by a court of competent jurisdiction to have acted with bad faith,
willful misfeasance, or willful disregard of his duties, except to the extent
that such court shall determine upon application that, despite the adjudication
of liability, but in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnify for such expenses as the court shall
deem proper; or
     (b) With respect to any obligation of Indemnitee under Section 16(b) of the
Exchange Act.
10. Extraordinary Transactions The Company covenants and agrees that, in the
event of any merger, consolidation or reorganization in which the Company is not
the surviving entity, any sale of all or substantially all of the assets of the
Company or any liquidation of the Company (each such event is hereinafter
referred to as an “extraordinary transaction”), the Company shall use its best
efforts to:
     (a) Obtain insurance in Indemnitee’s favor from a reputable insurance
carrier in reasonable amounts (if such insurance is available at commercially
reasonable rates) for a period of

5



--------------------------------------------------------------------------------



 



not less than one (1) year from the date of such extraordinary transaction
against any liability to which the indemnification provided in this Agreement
relates;
     (b) Have the obligations of the Company under this Agreement expressly
assumed by the survivor, purchaser or successor, as the case may be, in such
extraordinary transaction; or
     (c) Otherwise adequately provide for the satisfaction of the Company’s
obligations under this Agreement, in a manner acceptable to Indemnitee.
11. No Personal Liability. Indemnitee agrees that neither the Directors, nor any
officer, employee, representative or agent of the Company shall be personally
liable for the satisfaction of the Company’s obligations under this Agreement,
and Indemnitee shall look solely to the assets of the Company and the escrow
referred to in Section 4 hereof for satisfaction of any claims hereunder.
12. Severability. If any provision, phrase, or other portion of this Agreement
should be determined by any court of competent jurisdiction to be invalid,
illegal or unenforceable, in whole or in part, and such determination should
become final, such provision, phrase or other portion shall be deemed to be
severed or limited, but only to the extent required to render the remaining
provisions and portions of the Agreement enforceable, and the Agreement as thus
amended shall be enforced to give effect to the intention of the parties insofar
as that is possible.
13. Governing Law. The parties hereto agree that this Agreement shall be
construed and enforced in accordance with and governed by the laws of the State
of Delaware.
14. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and shall be considered to have been duly given if delivered
by hand and receipted for by the party to whom the notice, request, demand or
other communication shall have been directed, or mailed by registered mail with
postage prepaid:

         
 
  (a) If to the Company, to:   Harris Corporation
1025 West Nasa Boulevard
Melbourne, Florida 32919
Attention: Secretary  
 
  (b) If to Indemnitee, to:   [NAME]
[ADDRESS]
[ADDRESS]

15. Termination. This Agreement may be terminated by either party upon not less
than sixty (60) days prior written notice delivered to the other party, but such
termination shall not in any way diminish the obligations of Company hereunder
(including the obligation to maintain the escrow referred to in Section 4
hereof) with respect to Indemnitee’s activities prior to the effective date of
termination.

6



--------------------------------------------------------------------------------



 



     This Agreement is and shall be binding upon and shall inure to the benefits
of the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
date first above written.

             
INDEMNITEE
      HARRIS CORPORATION    
 
           
 
           
[NAME]
[TITLE]
      Howard L. Lance
Chairman, President and Chief Executive Officer    

          Attest:

  Scott T. Mikuen        Secretary     

8



--------------------------------------------------------------------------------



 



         

EXHIBIT I
ARTICLE VI.
INDEMNIFICATION OF DIRECTORS AND OFFICERS
     The Company shall indemnify to the full extent permitted by law any person
made or threatened to be made a party to any action, suit or proceeding, whether
civil, criminal, administrative or investigative, by reason of the fact that
such person is or was a director or officer of the Company, is or was a
director, officer, trustee, member, stockholder, partner, incorporator or
liquidator of a Subsidiary of the Company, or serves or served at the request of
the Company as a director, officer, trustee, member, stockholder, partner,
incorporator or liquidator of or in any other capacity for any other enterprise.
Expenses, including attorneys’ fees, incurred by any such person in defending
any such action, suit or proceeding shall be paid or reimbursed by the Company
promptly upon demand by such person and, if any such demand is made in advance
of the final disposition of any such action, suit or proceeding, promptly upon
receipt by the Company of an undertaking of such person to repay such expenses
if it shall ultimately be determined that such person is not entitled to be
indemnified by the Company. The rights provided to any person by this by-law
shall be enforceable against the Company by such person, who shall be presumed
to have relied upon it in serving or continuing to serve as a director or
officer or in such other capacity as provided above. In addition, the rights
provided to any person by this by-law shall survive the termination of such
person as any such director, officer, trustee, member, stockholder, partner,
incorporator or liquidator and, insofar as such person served at the request of
the Company as a director, officer, trustee, member, stockholder, partner,
incorporator or liquidator of or in any other capacity for any other enterprise,
shall survive the termination of such request as to service prior to termination
of such request. No amendment of this by-law shall impair the rights of any
person arising at any time with respect to events occurring prior to such
amendment.
     Notwithstanding anything contained in this Article VI, except for
proceedings to enforce rights provided in this Article VI, the Company shall not
be obligated under this Article VI to provide any indemnification or any payment
or reimbursement of expenses to any director, officer or other person in
connection with a proceeding (or part thereof) initiated by such person (which
shall not include counterclaims or crossclaims initiated by others) unless the
Board of Directors has authorized or consented to such proceeding (or part
thereof) in a resolution adopted by the Board.
     For purposes of this by-law, the term “Subsidiary” shall mean any
corporation, partnership, limited liability company or other entity in which the
Company owns, directly or indirectly, a majority of the economic or voting
ownership interest; the term “other enterprise” shall include any corporation,
partnership, limited liability company, joint venture, trust, association or
other unincorporated organization or other entity and any employee benefit plan;
the term “officer,” when used with respect to the Company, shall refer to any
officer elected by or appointed pursuant to authority granted by the Board of
Directors of the Company pursuant to Article V of these By-Laws, when used with
respect to a Subsidiary or other enterprise that is a

9



--------------------------------------------------------------------------------



 



corporation, shall refer to any person elected or appointed pursuant to the
by-laws of such Subsidiary or other enterprise or chosen in such manner as is
prescribed by the by-laws of such Subsidiary or other enterprise or determined
by the Board of Directors of such Subsidiary or other enterprise, and when used
with respect to a Subsidiary or other enterprise that is not a corporation or is
organized in a foreign jurisdiction, the term “officer” shall include in
addition to any officer of such entity, any person serving in a similar capacity
or as the manager of such entity; service “at the request of the Company” shall
include service as a director or officer of the Company which imposes duties on,
or involves services by, such director or officer with respect to an employee
benefit plan, its participants or beneficiaries; any excise taxes assessed on a
person with respect to an employee benefit plan, its participants or
beneficiaries; any excise taxes assessed on a person with respect to an employee
benefit plan shall be deemed to be indemnifiable expenses; and action by a
person with respect to an employee benefit plan which such person reasonably
believes to be in the interest of the participants and beneficiaries of such
plan shall be deemed to be action not opposed to the best interests of the
Company.
     To the extent authorized from time to time by the Board of Directors, the
Company may provide to (i) any one or more employees and other agents of the
Company, (ii) any one or more officers, employees and other agents of any
Subsidiary and (iii) any one or more directors, officers, employees and other
agents of any other enterprise, rights of indemnification and to receive payment
or reimbursement of expenses, including attorneys’ fees, that are similar to the
rights conferred in this Article VI on directors and officers of the Company or
any Subsidiary or other enterprise. Any such rights shall have the same force
and effect as they would have if they were conferred in this Article VI.
     Nothing in this Article VI shall limit the power of the Company or the
Board of Directors to provide rights of indemnification and to make payment and
reimbursement of expenses, including attorneys’ fees, to directors, officers,
employees, agents and other persons otherwise than pursuant to this Article VI.

10



--------------------------------------------------------------------------------



 



EXHIBIT II
FORM OF UNDERTAKING
     THIS UNDERTAKING has been entered into by _____________________________
(hereinafter “Indemnitee”) pursuant to an Indemnification Agreement
dated _____________________________ (the “Indemnification Agreement”) between
Harris Corporation (hereinafter “Company”), a Delaware corporation and
Indemnitee.
WITNESSETH:
     WHEREAS, pursuant to the Indemnification Agreement, Company agreed to pay
Expenses (within the meaning of the Indemnification Agreement) as and when
incurred by Indemnitee in connection with any threatened, pending, or completed
action, suit, or proceeding, whether civil, criminal, administrative or
investigative, to which indemnitee was, is, or is threatened to be made a party
by reason of facts which include Indemnitee’s being or having been a director,
officer or employee of the Company or a person who is serving or has served at
the request of the Company as a director, officer, or trustee of another
corporation, joint venture, trust or other enterprise;
     WHEREAS, a claim has been asserted against the Indemnitee and the
Indemnitee has notified the company thereof in accordance with the terms of
Section 6 of the Indemnification Agreement (hereinafter the “Proceeding”);
     WHEREAS, Indemnitee believes that Indemnitee should prevail in this
proceeding and it is in the interest of both the Indemnitee and company to
defend against the claim against Indemnitee thereunder.
     NOW THEREFORE, Indemnitee hereby agrees that in consideration of Company’s
advance payment of Indemnitee’s Expenses incurred prior to a final disposition
of the proceeding, Indemnitee hereby undertakes to reimburse the Company for any
and all legal fees, costs and expenses paid by Company on behalf of the
Indemnitee prior to a final disposition of the Proceeding in the event that
Indemnitee is determined under the Applicable Document (within the meaning of
the Indemnification Agreement) not to be entitled to indemnification. Such
payments or arrangements for payments shall be consummated within ninety
(90) days after a determination that Indemnitee is not entitled to
indemnification and reimbursement pursuant to the Indemnification Agreement and
applicable law.
     IN WITNESS WHEREOF, the undersigned has set his/her hand this ____ day of
                                                             ,
                    .

              Name:
                       

11